Citation Nr: 1613437	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Meniere's syndrome with vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen a previously denied claim for service connection for Meniere's syndrome with vertigo.

In November 2013, the Board reopened the claim and remanded it for further development.  Following completion of that development, the Board denied the claim in a September 2014 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans claims (Court).  Pursuant to an October 2015 Joint Motion for Partial Remand (JMR) filed by the parties, the Court vacated the Board's September 2014 decision denying service connection for Meniere's syndrome, and remanded the matter back to the Board for action consistent with the terms of the JMR.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a March 2011 statement, and was previously referred by the Board to the Agency of Original Jurisdiction (AOJ), but it still has not been adjudicated by the AOJ.  In August 2014, the Veteran filed a claim for an increased rating for right ear hearing loss, which has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Meniere's syndrome with vertigo is not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome with vertigo have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a June 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim, and no such deficiency was identified in the JMR.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, Social Security Administration (SSA) records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's claimed condition.  

Notably, the Board relied on a June 2014 VA opinion when it denied the Veteran's claim in September 2014.  The October 2015 JMR indicates that the VA examiner who provided this opinion failed to provide a specific reason why the Veteran's Meniere's syndrome was not related to his military service, and directed the Board to provide a more adequate discussion of this opinion.  The Board discusses the specifics of this examiner's opinion in greater detail below, but otherwise finds that VA's duty to assist with respect to obtaining relevant records and an examination has been met.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) ("[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion.")

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

Meniere's syndrome is characterized by hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 546 (31st Ed. 2007).  Notably, the Veteran is already service-connected for right ear hearing loss and tinnitus.  Left ear hearing loss was denied in the September 2014 Board decision, and that part of the decision was not vacated by the October 2015 JMR.  Therefore, the Board will primarily focus on the remaining symptom associated with Meniere's syndrome, namely vertigo.  Vertigo is defined as an illusory sense that either the environment or one's own body is revolving.  Id. at 2080.

With respect to element (1), a current disability, a June 2014 VA opinion and November 2015 private records both noted a diagnosis of Meniere's syndrome with associated vertigo, and therefore that element has been satisfied.

With respect to element (2), an in-service incurrence of the disease, the Veteran first filed a VA claim for Meniere's syndrome in August 1996, at which time he reported that it had its onset in 1979.  In a March 2011 statement, he reported that Meniere's syndrome was noted on his military exit examination.

The Veteran is competent to report that he experienced symptoms of Meniere's disease, including vertigo.  However, the other evidence of record does not support the Veteran's statements that his Meniere's symptoms had their onset during service.  

Contrary to the above statements that Meniere's syndrome was noted or had its onset during service, private treatment records dated July 1995 show the Veteran reported only a "three week" history of spinning vertigo and tinnitus.  During a July 1996 VA audiological examination, the Veteran reported symptoms of dizziness, including "spells" of spinning," since only 1989.  VA records dated April 2001 show the Veteran reported a history of Meniere's syndrome beginning in 1983.  SSA records from June 2001 show he reported Meniere's syndrome first began to bother him in 1984.  During a March 2013 VA audiological examination, he reported that symptoms began in the early 1980's.

In weighing credibility, VA may consider inconsistent statements, internal inconsistency, and a desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran's statements that his Meniere's symptoms began in service were made in the context of his claims for VA monetary benefits, and are directly contradicted by his other reports that his symptoms began four or more years after service.  These other reports include statements made to physicians for the purposes of treatment, and are considered to be more reliable.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Due to these factors, the Veteran's testimony regarding the onset of his condition does not hold any probative value.

His service treatment records contain no findings specific to Meniere's syndrome.  His enlistment examination noted a history of motion or "motor" sickness, but the Veteran denied any prior dizziness or ear trouble.  In April 1977, he did complain of dizziness, but he also reported coughing and headaches, and was diagnosed with an upper respiratory infection.  During his February 1979 separation evaluation, he again noted a history of seasickness, but denied any dizziness or ear trouble.  The accompanying physical examination was within normal limits.

As the Veteran's own statements regarding symptoms in service are not probative, and his service treatment records contain no findings related to Meniere's syndrome, the Board finds the element (2) of service connection has not been satisfied.

Moreover, element (3), a nexus between the current disability and service, has also not been met.  In that regard, a June 2014 VA examiner stated that it was less likely than not that Meniere's disease is related to service.  The examiner noted the Veteran's enlistment examination, which reflected a history of motion sickness but was otherwise negative.  The Veteran was later seen for an acute, self-limited, minor illness diagnosed as an upper respiratory infection, which included the symptom of dizziness, in April 1977.  The separation examination was normal.  The examiner summarized the evidence by stating that the Veteran entered service with no symptoms of Meniere's.  While in service, he had only an acute respiratory infection which included dizziness.  The examiner concluded that the Veteran experienced an onset of Meniere's in mid-June 1995, which the Board notes is consistent with the first documented evidence of the Veteran reporting vertigo as a symptom not associated with an upper respiratory infection.

Citing to the Overview of Meniere's disease from First Consult, the examiner further stated that the etiology of the disease is unknown, though immune and viral etiologies had been proposed.  Peak incidence is at 40 to 50 years of age, although persons in their second or third decade are also affected.  Though not specifically stated by the examiner, the Veteran was discharged from service at age 20, and his first documented complaint of vertigo was at age 36.  The Board infers from the examiner's statements that, while Meniere's syndrome can occur at earlier ages, the Veteran's documented onset at age 36 is generally consistent with the peak incidence of the condition, and when viewed alongside the negative findings in service, further supports the conclusion that the condition is less likely than not related to service, when the Veteran was 20 years old at the time of discharge.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).

There is no competent evidence to refute this examiner's conclusion or to otherwise indicate that current Meniere's syndrome is related to service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of Meniere's syndrome falls outside the realm of common knowledge of a lay person.  Cf. Connolly v. Derwinski, 1 Vet. App. 566 (1991) (finding that a medical diagnosis and nexus opinion is required on Meniere's disease).

For these reasons, element (3) of service connection has not been met, and service connection for Meniere's syndrome is not warranted.


ORDER

Service connection for Meniere's syndrome is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


